Citation Nr: 1017546	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected lumbar injury, status post hemilaminectomy 
and discectomy, prior to February 8, 2008.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected lumbar disability, beginning on and 
after February 8, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from 
April 2002 to January 2006.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from various rating decisions of the RO.  

The February 2007 rating decision granted service connection 
for a lumbar spine disability and assigned a rating of no 
percent, effective on January 12, 2006.  

By way of a November 2008 rating decision, the RO increased 
the rating of the service-connected lumbar spine disability 
to 10 percent, effective on August 25, 2008.  

A March 2009 rating decision assigned an earlier effective 
date of February 8, 2008 for the increased rating of 20 
percent for the service-connected lumbar spine disability.  

The issue of an increased, initial rating in excess of 20 
percent for the service-connected low back disability in 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

Since the Veteran's discharge from service, his service-
connected residuals of lumbar injury, status post 
hemilaminectomy and discectomy is shown to have been 
productive of a disability picture manifested by a functional 
loss due to pain that more closely resembles that of a 
limitation of thoracolumbar motion with flexion restricted to 
less than 60 degrees but more than 30 degrees.  



CONCLUSION OF LAW

For the period of the appeal, the criteria for assignment of 
an initial rating of 20 percent for the service-connected 
residuals of lumbar injury, status post hemilaminectomy and 
discectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5234-5243 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in June 2006 prior to 
the initial adjudication of his claim of a lumbar spine 
disability in a February 2007 rating decision.  

The Veteran received an additional VCAA letter in January 
2009.  The VCAA letters indicated the types of evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim 
with subsequent adjudication of his claim in a November 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 
119-20.  

Moreover, it is well to observe that service connection for a 
lumbar spine disability has been established and an initial 
rating has been assigned.  Thus, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  
See Dingess v. Nicholson, 19 Vet. App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding 
the Veteran service connection for a lumbar spine disability 
and assigning an initial disability rating, he filed a notice 
of disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for his lumbar spine 
disability, included notice of the criteria for a higher 
rating for that condition, and provided the Veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded VA examinations in December 2006 and 
November 2008.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
This includes service treatment records, VA medical records, 
VA examination reports, and statements from the Veteran and 
his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Initial Ratings-in General

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment of earning capacity resulting 
from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R, Part 4.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

The VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of the disability.  

Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  

Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


III.  Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has 
been rated as no percent disabling, beginning on January 12, 
2006, with a 10 percent rating assigned effective on February 
8, 2008.  38 C.F.R. § 4.71(a) Diagnostic Codes 5237-5243.  

Under Diagnostic Code 5010, arthritis due to a traumatic 
injury will be rated as degenerative arthritis.  Pursuant to 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4,71a, Diagnostic 
Code 5003; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991)).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.  

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.  

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2009).  

For VA compensation purposes, normal forward of the 
thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 
degrees; left and right lateral flexion are 0 to 30 degrees; 
and left and right lateral rotation are 0 to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The combined normal 
range of motion of the thoracolumbar spine is 240 degrees.  

The normal ranges of motion for each component of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (See also Plate V) (2009).  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases or Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of 
the Spine, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes the following evaluations 
are assignable:  

A 10 percent rating is assigned for incapacitating 
episodes having a total duration of at least one week 
but less than two weeks during the past 12 months.  

A 20 percent rating is assigned with incapacitating 
episodes of having a total duration of at least two 
weeks but less than four weeks during the past 12 
months.  

A 40 percent rating is assigned with incapacitating 
episodes of having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  

A 60 percent rating is assigned with incapacitating 
episodes of having a total duration of at least six 
weeks during the past 12 months.  

38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

For the purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.  

The service treatment records show that the Veteran injured 
his back in service and underwent a hemilaminectomy and 
discectomy for disc disease during service.  

A December 2006 VA examination reported that the Veteran 
complained of fatigue, stiffness, weakness, spasm and pain.  
He had a moderate, daily pain from the midline low back and 
bilateral buttocks that occurred when bending, twisting and 
lifting.  He reported no radiation of pain, but severe spinal 
flare-ups on a weekly basis that lasted for hours.  

The Veteran estimated having 50 percent additional limitation 
during a flare up.  He reported no incapacitating episodes in 
the past 12 months or limitation to walking.  There were no 
objective abnormalities of the thoracic sacrospinalis (i.e., 
spasms, atrophy, guarding, tenderness, or weakness), but 
there was pain with motion on the left side.  

The Veteran's posture, head position, and gait were normal.  
There were no abnormal spinal curvatures.  

The examiner stated that the nature of the condition did not 
involve the cervical or upper thoracic spine.  Hip extension 
and flexion, knee extension, ankle dorsiflexion and plantar 
flexion, and great toe extension were all noted to be 5/5.  
The lower extremities were 2/2.  Knee and ankle jerk were 
2/2.  Plantar flexion was normal.  There was no ankylosis.  

The Veteran's flexion of the lumbar spine was noted to have 
been from 0 to 95 degrees; extension was from 0 to 35 
degrees; right lateral flexion was from 0 to 40 degrees; left 
lateral flexion was from 0 to 40 degrees; and rotation each 
way was from 0 to 35 degrees.  There was no limited range of 
motion on repetitive use.  

The examiner stated that the reduced range of motion was not 
normal for the Veteran and not related to any other factors.  
The X-ray studies revealed that the intervertebral spaces 
were well maintained and the vertebral bodies were normal in 
height.  There was no fracture or dislocation.  

The Veteran was diagnosed with a resolved lumbar HNP L5/S1, 
albeit, lumbar pain.  He further stated that there were no 
effects on usual daily activities.  

The VA treatment records dated in March and April 2008 
reflect that the Veteran complained of lower back pain and 
right leg pain with numbness.  The Veteran took Hydrocodone 
daily for pain.  

An April 2008 MRI revealed a partially extruded right L5-S1 
disc herniation with epidural scarring and degeneration of 
the L5-S1 disc with Modic Type I degenerative endplate 
changes.  There was also a mild compression fracture of the 
T12 of indeterminate age.  A May 2008 VA treatment record 
reflects that he complained of having pain in the low back 
radiating into his legs.  

The Veteran underwent another VA examination in November 2008 
and reported having started to develop back pain with pain in 
the right leg in 2004.  He was treated with physical therapy 
for 13 weeks.  When the lumbar pain did not improve, he had 
surgery.  He further stated that his pain has progressively 
worsened.  

There was no noted history of neoplasm, incontinence, 
urgency, retention requiring catheterization, urinary 
frequency, nocturia, fecal incontinence, obstipation, 
erectile dysfunction, leg or foot weakness, unsteadiness, 
falls, dizziness or  visual dysfunction.  However, there was 
numbness.  

There was no history of fatigue, weakness, or spasm, but 
there was a dull, moderate, constant pain of the low back 
that radiated to the right leg.  The Veteran reported having 
severe flare-ups once a year for 1 to 2 weeks.  

The VA examiner stated that the Veteran's impression of the 
extent of additional limitation of motion or other functional 
impairments was that he was "severely limited all physical 
activities."  It was also noted that the Veteran had had no 
incapacitating episodes for the thoracolumbar region during 
the past 12 month period and number of days of duration of 
each episode.  

The Veteran was able to walk 1 to 3 miles.  There were no 
objective abnormalities of the thoracic sacrospinalis (i.e., 
spasm, atrophy, guarding, and pain with motion, tenderness, 
and weakness).  

There was no abnormal gait or abnormal spinal contour.  There 
was no gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis or reverse lordosis.  Hip extension, hip 
flexion, knee extension, ankle dorsiflexion, ankle plantar 
flexion, and great toe extension were all 5/5.  

Muscle tone was normal with no atrophy.  The lower 
extremities were 2/2.  Knee and ankle jerk were 2/2.  Plantar 
flexion was normal.  There was no ankylosis.  

The Veteran's flexion of the lumbar spine was noted to be 
from 0 to 90 degrees; extension was from 0 to 25 degrees; 
right lateral flexion was from 0 to 30 degrees; left lateral 
flexion was from 0 to 30 degrees; and rotation each way was 
from 0 to 30 degrees.  There was no limited range of motion 
on repetitive use.  

The Veteran was diagnosed with L5-S1 disc herniation with 
severe effects on usual daily activities of exercise and 
sports.  

Based on the evidence for the period beginning with the 
Veteran's discharge from service, the Board finds that the 
service-connected postoperative residuals of the low back 
disc disease is shown to have been productive of a 
significant degree of functional impairment due to pain and 
during periods of increased symptomatology.  

While the Veteran's range of motion was noted to be 
essentially full at the time of the first examination, the 
effects of pain on his daily life and during episodes of 
exacerbation appears to be compensably disabling in terms of 
the rating criteria dealing with lumbosacral strain or 
injury.  

In the Board's estimation, the overall service-connected 
disability picture for this initial time following service is 
shown to have more nearly approximated that of the Veteran's 
thoracolumbar flexion being restricted to less than 60 
degrees, but greater than 30 degrees.  

During the first VA examination, the extent of the Veteran's 
spinal flare-ups was noted to have been severe.  The Veteran 
also estimated that he experienced an additional loss of 
motion of 50 percent during these episodes.  

By calculation, this would equate with a restriction of 
thoracolumbar flexion to 30 degrees or less for these 
discrete periods of time.  An overall functional equivalent 
to ankylosis also has not been suggested in this case.  

In considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
the Board finds that the effects of the Veteran's pain due to 
the service-connected disability are fully contemplated in 
the assignment of a 20 percent rating for the initial period 
of the appeal.  



ORDER

For the period of the appeal beginning with the Veteran's 
discharge from service, an initial rating of 20 percent for 
the service-connected lumbar spine disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  .



REMAND

In reviewing the most recent VA treatment records, the Board 
finds that further development is required to address 
recently noted low back changes suggestive of increased 
disablement due to intervertebral disc syndrome.  

As noted, an April 2008 MRI revealed findings of a partially 
extruded right L5-S1 disc herniation with epidural scarring 
and degeneration of the L5-S1 disc with Modic Type I 
degenerative endplate changes.  

There was also a mild compression fracture of the T12 of 
indeterminate age.  A May 2008 VA treatment record reflects 
that he complained of having pain in the low back radiating 
into his legs.  

Moreover, the Veteran reported at the most recent VA 
examination that he was experiencing severe limitation in all 
physical activities.  

In addition, from these records, the Veteran appears to be 
receiving ongoing treatment for the service-connected low 
back disability.  Any current treatment records should be 
obtained for review.  

The failure to comply with the Board's remand directive in 
this matter constitutes a violation of the Veteran's due 
process rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim (as original claims will be adjudicated 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2009).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate action 
in order to obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA or any other health 
care provider.  All records and/or 
responses received should be associated 
with the claims folder.  

If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  The RO should arrange for the Veteran 
to be afforded a VA examination, to 
determine the nature and severity of the 
service-connected low back disability.  
All indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  

The claims folder should be made 
available for review by the examiner in 
connection with the examination.  The 
examiner in this regard should elicit 
from the Veteran and record a complete 
clinical history.  

The examiner should provide detailed 
examination findings in order to evaluate 
the severity of the service-connected 
disability in terms of functional 
limitation due to pain and during 
flareups under the applicable rating 
criteria.  Specifically, the examiner 
should comment on the extent of any 
demonstrated intervertebral disc 
syndrome, including whether a separate 
rating is warranted on the basis of the 
Veteran having radiculopthy.  

3.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for 
increase remaining of appeal in light of 
all the evidence of record.  If any 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and should be afforded an 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


